Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-16 and 20-26 are allowed.

3.	The following is an examiner’s statement of reasons for allowance: Applicant filed IDS 3/22/22.  The examiner reviewed prior art submissions in said IDS and did not find that the overall claimed combination of a cervical pad with first and second membrane  layers attached to a rim with an absorbent therebetween and where the first and second membrane layers are both configured to allow passage of vaginal discharge is either anticipated or rendered obvious by the prior art of record.

The closest prior art of record in the submitted IDS was Contente et al. USPN 6796973 who teaches apertures in the membrane that are designed only to allow air to flow through (Contente Figures 9-12; col. 10, lines 46-50 and col. 11, lines 10-12), and not configured to allow passage of vaginal discharge as claimed in claim 1 of the present application. Because the prior art does not teach all of the elements and is not configured to be used as claimed, the claimed invention is considered allowable over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781